                Case 1:14-cr-00068-LGS Document 391 Filed 04/12/21 Page 1 of 2


                                 A T T O R N E Y                A T       L A W

Via ECF Filing Only                          Pursuant to Rule 6(a) of the Rules governing Section 2255 Proceedings For
                                             the United States District Courts, the Court does not find there is good cause
                                             to permit discovery in light of the Government's filings at Dkt. Nos. 36 and
The Honorable Lorna G. Schofield             38. See United States v. Durrani, 115 F. App'x 500, 502-03 (2d Cir. 2004)
United States District Judge                 (summary order). Petitioner's application is DENIED.
Southern District of New York
500 Pearl Street                        The Clerk of Court is respectfully directed to file this in 19cv7512 and 14cr68
Daniel Patrick Moynihan U.S. Courthouse and to close the open motion at Dkt. No. 32.
New York, New York 10007
                                             SO ORDERED.              Dated: April 12, 2021           New York, New York
    RE:       Ross William Ulbricht v. United States, No. 19 Civ. 7512 (LGS) (S.D. N.Y.)
              Motion for Leave to File 28 U.S.C. § 2255 Supplement & For Discovery

    Dear Judge Schofield:

    Ross William Ulbricht (“Ulbricht”), through undersigned counsel, respectfully requests leave to
    file a supplement to his now pending 28 U.S.C. § 2255 motion. Additionally, consistent with
    Rule 6(a) of the Rules Governing Section 2255 Proceedings, Ulbricht requests leave to take
    limited discovery.

    Ulbricht alleged in his § 2255 motion that he would have accepted the Government’s proposed
    pre-indictment plea offer or, alternatively, pleaded guilty to the original indictment had his
    counsel rendered effective assistance. (ECF 8 at pp. 22-28).

    On December 18, 2020, Vanity Fair published an article by Nick Bilton entitled “You Are a
    Criminal: The Double Standard of a Trump Pardon for Silk Road Founder Ross Ulbricht.”1 See,
    Exhibit 1. According to the article, Ulbricht’s “sentence could have been a lot less severe. He
    was offered a plea deal, which would have likely given him a decade-long sentence, with the
    ability to get out early on good behavior.” Id. (emphasis added).

    The pre-indictment plea offer from the United States that Ulbricht was aware of would not have
    “likely given [Ulbricht] a decade long sentence.” Thus, the implication from the Vanity Fair
    article is that the United States made a different, more favorable plea offer to Ulbricht than the
    pre-indictment offer. Ulbricht was never told about this other plea offer by his counsel. Ulbricht
    would have accepted this more favorable offer had it been conveyed to him.

    Ulbricht now seeks leave to present a supplement to his pending § 2255 motion concerning this
    other, more favorable plea offer. However, before presenting that supplement, Ulbricht seeks the
    opportunity to conduct limited discovery concerning the plea offer that “would have likely given
    him a decade-long sentence.” Ulbricht argues that good cause for limited discovery exists in
    light of the Vanity Fair article which asserts the existence of this plea offer.



    1       The article can be accessed at https://www.vanityfair.com/news/2020/12/the-double-standard-
    of-a-trump-pardon-for-silk-road-founder-ross-ulbricht
                   Case 1:14-cr-00068-LGS Document 391 Filed 04/12/21 Page 2 of 2
Honorable Lorna G. Schofield
Letter Motion; April 2, 2021
Page 2 of 2

        The discovery Ulbricht seeks is as follows:

              1. An order requiring the United States to produce to Ulbricht all documents, notes, e-mails
                 and other records reflecting a plea offer that “would have likely given [Ulbricht] a
                 decade-long sentence”;

              2. An order requiring the United States to answer the following interrogatory:

                 Identify (a) any and all plea offer(s) to Ross William Ulbricht that would have likely
                 given him a decade-long sentence; (b) the exact terms of such offer(s); (c) the dates when
                 such offer(s) were conveyed; (d) the names of the person(s) who made the offer(s); (e)
                 the names of the person(s) the offer(s) was conveyed to; (f) whether acceptance or
                 rejection of the offer was ever conveyed to the United States, and if so, by whom and
                 when.

        Ulbricht proposes that the United States be afforded 30 days to produce this discovery to
        Ulbricht. Finally, Ulbricht requests that he be permitted to file his § 2255 supplement not later
        than 30 days after he receives the United States’ discovery production.


                                                            Respectfully submitted,


                                                            /s/ Brandon Sample
                                                            Brandon Sample
                                                            Email: brandon@brandonsample.com
                                                            Phone: 802-444-4357
                                                            Vermont Bar # 5573

                                                            Attorney for Ross William Ulbricht




        cc:      All counsel of record, via ECF notification
                 Mr. Ross William Ulbricht, via U.S. Mail only
                 File
